UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7860


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WESLEY JERMAINE OWENS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. W. Earl Britt, Senior District Judge. (7:16-cr-00081-BR-1; 7:19-cv-00218-
BR)


Submitted: April 29, 2020                                         Decided: May 11, 2020


Before WILKINSON, QUATTLEBAUM, and RUSHING, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Wesley Jermaine Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Wesley Jermaine Owens seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2018) motion and denying his petition for a writ of error coram nobis

pursuant to 28 U.S.C. § 1651 (2018). We dismiss in part and affirm in part.

          The portion of the order denying § 2255 relief is not appealable unless a circuit

justice or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018).

A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.

See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). We have independently reviewed the record and

conclude that Owens has not made the requisite showing. Accordingly, we deny Owens’

motion for a certificate of appealability and dismiss the appeal as to the denial of § 2255

relief.

          Turning to the portion of the order denying the petition for a writ of error coram

nobis, we have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. United States v. Owens, Nos. 7:16-cr-00081-

BR-1; 7:19-cv-00218-BR (E.D.N.C. Dec. 5, 2019). We dispense with oral argument

                                              2
because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     DISMISSED IN PART,
                                                                      AFFIRMED IN PART




                                             3